DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Applicant’s reply dated 29 November 2021 to the previous Office action dated 22 July 2021 is acknowledged. Pursuant to amendments therein, claims 5-6, 24-26, and 31-40 are pending in the application.
A new rejection under 35 U.S.C. 112 is made herein in view of applicant’s claim amendments.
The rejection under 35 U.S.C. 103 made in the previous Office action is withdrawn in view of applicant’s claim amendments, but a new (modified) rejection under 35 U.S.C. 103 is made herein in view of applicant’s claim amendments.

Election/Restrictions
Claims 5-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention (elected invention is Group I), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 29 April 2020.
Claims 25-26 and 31-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species (elected drug/active agent cyclosporine-A), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 29 April 2020.
	Claims 24 and 35-40 are under current examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 39-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 39-40 depend from claim 1 which has been canceled, and thus such claims are incomplete and indefinite per MPEP 608.01(n)(V), and it is improper to reject such claims on the basis of prior art given the great deal of confusion and uncertainty as to the proper interpretation of the limitations of such claims and the considerable speculation and assumptions that would be needed as to the scope of such claims per MPEP 2173.06(II). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 24 and 35-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gore et al. (US 2013/0122059 A1; published 16 May 2013; of record) in view of Horn (US 2014/0378401 A1; published 25 December 2014; of record) and Yu et al. (US 2004/0185068 A1; published 23 September 2004; of record).
Gore et al. discloses a formulation comprising cyclosporin A and a vehicle (claim 1) wherein the vehicle comprises at least one surfactant and at least one stabilizer (claim 2) wherein the cyclosporin is at a concentration of about 0.01-10% w/v (claim 3; paragraph [0039]) wherein a surfactant may be polyoxyethylene 40 stearate (i.e., polyoxyl stearate) at a concentration of about 0.1-5% w/v and/or polyoxyethylene (20) sorbitan monooleate (i.e., polysorbate 80, nonionic surfactant) at a concentration of 
Although Gore et al. does not disclose a particular formulation with both the claimed concentrations of nonionic surfactant(s) and HPMC, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Gore et al. as discussed above and to make the composition of Gore et al. as discussed above comprising about 0.01-10% w/v cyclosporin A, one or more surfactants such as about 0.1-5% w/v polyoxyethylene 40 stearate (i.e., polyoxyl stearate) and/or about 0.1-5% w/v polyoxyethylene (20) sorbitan monooleate (i.e., polysorbate 80) and/or about 0.1-5% w/v poloxamer 188, and about 0.1-5% w/v HPMC stabilizer, with a reasonable expectation of success.  Such concentration ranges overlap the claimed concentration ranges, and a prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).
Gore et al. does not disclose sodium chloride, polyoxyl castor oil, poloxamer 407, or magnesium chloride as claimed.
Horn discloses an ophthalmic drug delivery composition comprising about 1-15% w/v nonionic surfactant, viscosity enhancing agent, and about 0.025-.9% w/v sodium chloride (claim 1; paragraph [0098]) wherein a therapeutic agent therein may be 
Yu et al. discloses ophthalmic compositions including administration of therapeutics to the eye (abstract) wherein tonicity agents such as magnesium chloride are added thereto to provide sufficient tonicity for maintaining ocular tissue integrity and to approximate the osmotic pressure of normal tear fluid in concentrations of about 0.001-2.5 w/v% (paragraphs [0079]-[0080]).
Regarding the claimed sodium chloride, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gore et al. and Horn by adding about 0.025-.9% w/v sodium chloride as in Horn to the composition of Gore et al. as discussed above, with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so because Gore et al. suggests including one or more tonicity adjustors therein, and Horn discloses about 0.025-.9% w/v sodium chloride as a suitable tonicity adjustor for inclusion in ophthalmic drug delivery composition containing cyclosporin A, and moreover it is prima facie obvious to combine equivalents known for the same purpose 
Regarding the claimed polyoxyl castor oil, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gore et al. and Horn by substituting the polyoxyl castor oil of Horn for the about 0.1-5% w/v polyoxyl stearate in the composition of Gore et al. as discussed above, with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so because it is prima facie obvious to substitute equivalents known for the same purpose (i.e., nonionic surfactants such as polyoxyl stearate and polyoxyl castor oil used in ophthalmic drug delivery compositions) per MPEP 2144.06(II), and given that Horn teaches that preferred nonionic surfactants in ophthalmic drug delivery compositions include polyoxyl stearate, polyoxyl castor oil, and poloxamer 188).
Regarding the claimed recitation of poloxamer 407, it also would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add about 0.1-5% w/v of another suitable surfactant such as poloxamer 407 to the composition of Gore et al. in view of Horn and Yu et al. as discussed above, with a reasonable expectation of success, because Gore et al. suggests adding additional suitable surfactant at about 0.1-5% w/v and Horn suggests that poloxamer 407 and poloxamer 188 and polysorbate 80 are all equivalent/suitable surfactants for ophthalmic drug delivery compositions, and it is also prima facie obvious to combine equivalents known for the same purpose per MPEP 2144.06(I).

Regarding the claimed magnesium chloride, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gore et al., Horn, and Yu et al. by adding about 0.001 to 2.5 w/v% magnesium chloride as in Yu et al. to the composition of Gore et al. in view of Horn as discussed above, with a reasonable expectation of success. A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so to provide sufficient tonicity for maintaining ocular tissue integrity and to approximate the osmotic pressure of normal tear fluid as suggested by Yu et al., and because Gore et al. and Horn teach adding tonicity adjustors, and because it is prima facie obvious to combine equivalents (e.g., tonicity adjustors in ophthalmic compositions) known for the same purpose per MPEP 2144.06(I).
Regarding the claimed concentrations, unless otherwise discussed, the prior art concentrations and the claimed concentrations overlap, and a prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).
Regarding claims 36-38, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further combine the teachings of Gore et al., Horn, and Yu et al. by including citrate buffer in a concentration of 1-100 mM in the composition of Gore et al. in view of Horn and Yu et prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).

Response to Declaration
The declaration under 37 CFR 1.132 filed 29 November 2021 is insufficient to overcome the obviousness rejection because: the asserted unexpected results are not commensurate in scope with the claimed composition because the claims do not recite all the constituents and specific concentrations (or specific concentration ranges encompassed by the tested compositions) of the two asserted inventive tested compositions, nor is the vast majority of the makeup (all constituents and concentrations are not listed for 100% of each composition; only about 7% of each composition is identified and thus about 93% is unknown) of such tested compositions disclosed such that the results can be fully evaluated for commensurateness of scope, particularly given that 55 comparative formulations having similar content and concentrations were found to not exhibit stability as exhibited by the two inventive formulations, indicating that specific content and concentrations are critical to such asserted unexpected results.

Response to Arguments
Applicant's arguments filed 29 November 2021 have been fully considered but they are not persuasive.
With respect to the assertion of unexpected results, see above regarding the declaration.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473.  The examiner can normally be reached on Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617